354 S.W.3d 253 (2011)
In The Interest of: K.L. & D.L., III.
No. ED 96515.
Missouri Court of Appeals, Eastern District, Division Three.
December 6, 2011.
Alan David Arand, attorney for Kayla Roberts, Briegel, Davis, Arand, LLC, Union, MO, Christopher Wright Jensen, attorney for Natural Father, Danny Lewis, Jr., Baylard, Billington & Dempsey, PC, Union, MO, for Appellant.
Julie Forman Jones, attorney for Juvenile Officer Union, MO, for Respondent.
Charles Alan Hurth III, Union, MO, Guardian Ad Litem for K.L. and D.L., III.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Danny Lewis and Kayla Roberts appeal from the judgment terminating their parental rights to K.L. & D.L., III. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).